DETAILED CORRESPONDENCE
This Office action is in response to the application filed 3/31/2019, with claims 1-20 pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/31/2019, 5/28/2020 and 2/01/2021 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
The claim 8 is objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claims 1
Claim 1 is drawn to two statutory categories a machine (i.e. “autonomous vehicle”) and an acts of (i.e. “identifying an occluded region”, “computing a reaction of a hypothetical vehicle” and controlling). Consequently, such claim construction is unclear. As result, a person of ordinary skill in the art is unable to interpret the metes and bounds of the claims in order to understand how to avoid infringement. 
Claims 2-10 are rejected based on their dependency to claim 1 and for incorporating the error of combining two statutory categories.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Silva et al., US 2019/0384302.

Claim 1. An autonomous vehicle (AV) comprising:
a computing system ((106), (404), FIG. 1, FIG. 4);
a mechanical system that is operably coupled to the computing system ([0082]),
wherein the computing system is programmed to perform acts ([0091]) comprising:
as the AV approaches an intersection of roadways, where the AV is to turn across a lane of a roadway in the roadways while traveling along a route, identifying an occluded region, wherein the occluded region is a spatial region where the AV lacks visibility, wherein the occluded region includes a portion of the lane of the roadway ((710), [0043], [0106]-[0109], see FIG. 7 below);
computing a reaction of a hypothetical vehicle that is travelling in the lane of the roadway towards the intersection, wherein the reaction is computed based upon a boundary of the occluded region (FIG. 7); and
controlling the AV to turn across the lane of the roadway based upon
the computed reaction of the hypothetical vehicle (FIG. 7).

Claim 2. The AV of claim 1, wherein the turn across the lane of traffic is a left turn 
across the lane of traffic (FIG. 7).

Claim 3. The AV of claim l, wherein computing the reaction of the hypothetical
vehicle comprises:
computing a time when the hypothetical vehicle is expected to reach the intersection, wherein the AV is controlled to turn across the lane of the roadway based
upon the computed time ([0040], [0109]).

Claim 4. The AV of claim 3, wherein computing the time when the hypothetical vehicle
is expected to reach the intersection comprises:
computing a position of the hypothetical vehicle in the occluded region,
wherein the AV is estimated to be first observable to the hypothetical vehicle at the
position (FIG. 5 The following paragraphs also relates to this [0020], [0057], [0071], [0093]-[0094], [0109], FIG. 5).

Claim 5. The AV of claim 4, wherein computing the time when the hypothetical vehicle
is expected to reach the intersection further comprises:
assigning an initial velocity to the hypothetical vehicle, the initial velocity
being a speed that the hypothetical vehicle is travelling at the computed position (FIG. 5 The following paragraphs also relates to this [0020], [0057], [0071], [0093]-[0094], [0109], FIG. 5).

Claim 6. The AV of claim 5, wherein computing the time when the hypothetical vehicle is expected to reach the intersection further comprises:
assigning a final velocity to the hypothetical vehicle, the final velocity being a
speed to which the hypothetical vehicle is expected to slow (FIG. 5, ([0040], [0102]—“In some examples, the vehicle 102 can be controlled to advance slowly (e.g. under a threshold speed) to the check line 610…”, [0109])).

Claim 7. The AV of claim 6, wherein computing the time when the hypothetical vehicle
is expected to reach the intersection further comprises:
assigning a deceleration to the hypothetical vehicle, wherein the hypothetical
vehicle is estimated to decelerate at the deceleration upon the AV being observable to
a driver of the hypothetical vehicle ([0040], [0102]—“In some examples, the vehicle 102 can be controlled to advance slowly (e.g. under a threshold speed) to the check line 610…”, [0109]).

Claim 8. The AV of claim 1, wherein computing the reaction of the hypothetical vehicle that is travelling in the lane of the roadway towards the intersection comprises computing expected velocities of the hypothetical vehicle in time through use of the
following algorithm:

v(t)  =                 
                    
                        
                            
                                
                                    
                                        
                                            
                                            
                                                
                                                    v
                                                
                                                
                                                    i
                                                     
                                                
                                            
                                            ;
                                            0
                                            ≤
                                            t
                                             
                                            <
                                             
                                            τ
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                        
                                    
                                
                                
                                    
                                        
                                            
                                             
                                            a
                                            
                                                
                                                    t
                                                    -
                                                    τ
                                                
                                            
                                            +
                                             
                                            
                                                
                                                    v
                                                
                                                
                                                    i
                                                     
                                                
                                            
                                            ;
                                            τ
                                            ≤
                                            t
                                             
                                            <
                                            
                                                
                                                    
                                                        
                                                            v
                                                        
                                                        
                                                            f
                                                             
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            v
                                                        
                                                        
                                                            i
                                                             
                                                        
                                                    
                                                
                                                
                                                    a
                                                
                                            
                                             
                                            ,
                                             
                                             
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            
                                                
                                                    v
                                                
                                                
                                                    f
                                                     
                                                
                                            
                                            ;
                                            t
                                            >
                                             
                                            
                                                
                                                    
                                                        
                                                            v
                                                        
                                                        
                                                            f
                                                             
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            v
                                                        
                                                        
                                                            i
                                                             
                                                        
                                                    
                                                
                                                
                                                    a
                                                
                                            
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                             
                                        
                                    
                                
                            
                        
                    
                
            

where v(t) is velocity of the hypothetical vehicle at time t,                 
                    
                        
                            v
                        
                        
                            i
                             
                        
                    
                
            is an initial velocity assigned to the hypothetical vehicle,                 
                    
                        
                            v
                        
                        
                            f
                             
                        
                    
                
             is a minimum threshold velocity assigned to the hypothetical vehicle,                 
                     
                    τ
                
             is an estimated reaction time of the autonomous vehicle, and                 
                    a
                
             is a constant deceleration that is assigned to the hypothetical vehicle 128 (Here calculating the expected velocity using a ratio is well known. The following paragraphs also relates to this [0020], [0064]-[0065], [0071]-[0072], FIG. 5).

Claim 9. The AV of claim 8, the acts further comprising integrating v(t)  to compute a
time when the hypothetical vehicle is estimated to reach the intersection ([0094], FIG. 5).

Claim 10. The AV of claim 1, the acts farther comprising:
computing an amount of time required for the AV to clear the intersection
when performing the turn across the lane, wherein the amount of time is computed
based upon a profile for the AV, and further wherein the AV is controlled to turn
across the lane of the roadway based upon the computed amount of time required for the AV to clear the intersection (FIG. 7).

Claim 11. A method performed by an autonomous vehicle (AV), the method comprising:
navigating a route from a beginning location to a destination location, wherein
the route includes a turn at an intersection between two roadways, wherein the turn is
across a lane of oncoming traffic ([0058]—“For example, the planning component 424
can determine a route to travel from a first location (e.g., a current location) to a second location ( e.g., a target location). For the purpose of this discussion, a route can be a sequence of waypoints for travelling between two locations. As non-limiting examples, waypoints include streets, intersections, global positioning system (GPS) coordinates, etc. Further, the planning component 424 can generate an instruction for guiding the autonomous vehicle along at least a portion of the route from the first location to the second location. In at least one example, the planning component 424 can determine
how to guide the autonomous vehicle from a first waypoint in the sequence of waypoints to a second waypoint in the sequence of waypoints.”);
as the AV approaches the intersection, identifying an occluded region (710), wherein the occluded region is a spatial region where the AV lacks visibility (710), and further wherein the occluded region comprises a portion of the lane of oncoming traffic ([0043], [0106]-[0109], see FIG. 7 below); and
completing the turn (706) at the intersection despite the occluded region comprising the portion of the lane of oncoming traffic ([0040]—“…the vehicle 102 to traverse the intersection safely, assuming a vehicle to be proceeding in the occluded area toward the intersection at the maximum speed limit (plus some buffer).”, Also, see FIG. 7 below).

    PNG
    media_image1.png
    893
    584
    media_image1.png
    Greyscale


Claim 12. The method of claim 11, further comprising: 
inferring that a vehicle is in the occluded region and travelling towards the
intersection in the lane of oncoming traffic ((708), FIG. 7, [0017]), and
computing a time when the vehicle is to reach the intersection, wherein the turn is completed at the intersection based upon the time when the vehicle is computed to reach the intersection (see at least paragraphs [0040], [0016], [0109], [0136]).

Claim 13. The method of claim 12, further comprising:
computing a second time when the AV is estimated to have completed the turn
and cleared the intersection (FIG. 7);
determining that the second time is less than the time when the vehicle is computed to reach the intersection, wherein the AV completes the turn at the intersection only after determining that the second time is less than the time when the vehicle is computed to reach the intersection ([0040], [0109],FIG. 6 and FIG. 7).

    PNG
    media_image2.png
    603
    869
    media_image2.png
    Greyscale


Claim 14. The method of claim 12, wherein computing the time when the vehicle is to reach the intersection comprises assigning a position to the vehicle in the occluded region, wherein the position assigned to the vehicle is based upon a boundary of the occluded region, and further wherein the time that the vehicle is to reach the intersection is computed based upon the position assigned to the vehicle ([0040], [0057], [0109]).

Claim 15. The method of claim 14, wherein computing the time when the vehicle is to reach the intersection comprises assigning a velocity to the vehicle at the position, wherein the velocity is assigned based upon a speed limit of the lane of the roadway, and farther wherein the time that the vehicle is to reach the intersection is computed based upon the velocity assigned to the vehicle at the position ([0040]—“the operation 222 can include controlling the autonomous vehicle (e.g., the vehicle 102) to wait without traversing the intersection 110. In some examples, the threshold may be set, for example, based on the maximum speed limit expected, the lane width to traverse, and the like. Such a determination may be made, for example, based on the amount of time that it would take the vehicle 102 to traverse the intersection safely, assuming a vehicle to be proceeding in the occluded area toward the intersection at the maximum speed limit (plus some buffer).” The following paragraphs also relates to this [0020], [0057], [0071], [0093]-[0097], [0109], FIG. 5).

. The method of claim 15, wherein computing the time when the vehicle is to reach the intersection comprises assigning a deceleration to the vehicle, wherein the time that the vehicle is to reach the intersection is computed based upon the deceleration assigned to the vehicle ([0040], [0102]—“In some examples, the vehicle 102 can be controlled to advance slowly (e.g. under a threshold speed) to the check line 610…”, [0109]).

Claim 17. The method of claim 12, further comprising continuously updating the occluded region as sensors of the AV output sensor signals that are indicative of surroundings of the AV (Silva: [0023]—“Additionally, the techniques described herein can be used with real data (e.g., captured using sensor(s))…” [0104]—“In some instances, the operations 602, 620, and/or 626 can be performed continuously by the vehicle 102 to monitor a state of the environment over time. In some instances, the process 600 can include evaluating the occlusion grid at a frequency of 10 Hertz (Hz) (or any frequency) to continuously evaluate the environment.).

Claim 18. An autonomous vehicle (AV) comprising a computer-readable storage
medium, the computer-readable storage medium storing instructions that, when
executed by a processor of the AV, cause the processor of the AV to perform acts ([0091])
comprising:
identifying that the AV is approaching an intersection of roadways, wherein
the AV is to turn across a lane of oncoming traffic at the intersection ((710), [0043], [0106]-[0109], see FIG. 7);
identifying an occluded region based upon sensor signals output by sensors of
the AV, wherein the occluded region is a spatial region within which the AV lacks
visibility, and further wherein a portion of the lane of oncoming traffic is inducted in
the occluded region ((710), [0106]-[0109], see FIG. 7);
inferring that a vehicle is in the occluded region and is traveling towards the
intersection in the lane of oncoming traffic ((710), [0106]-[0109], see FIG. 7);
computing an amount of time until the vehicle is expected to reach the
intersection ([0040], [0109]); and
causing the AV to complete the turn across the lane of traffic based upon the
computed amount of time traffic ([0040]—“…the vehicle 102 to traverse the intersection safely, assuming a vehicle to be proceeding in the occluded area toward the intersection at the maximum speed limit (plus some buffer).”, [0109], Also, see FIG. 7).

Claim 19. The AV of claim 18, the acts further comprising:
computing an amount of time required for the AV to complete the turn across
the lane of traffic and clear the intersection ([109], FIG. 7);
comparing the computed amount of time until the vehicle is expected to reach
the intersection with the computed amount of time required for the AV to complete
the turn across the lane of traffic and clear the intersection ([0040], [0109]); and
causing the AV to complete the turn across the lane of traffic only when the computed amount of time until the vehicle is expected to reach the intersection is greater than the computed amount of time required for the AV to complete the turn across the lane of traffic and clear the intersection traffic ([0040]—“…the vehicle 102 to traverse the .

Claim 20. The AV of claim 19, wherein computing the amount of time until the vehicle is expected to reach the intersection comprises assigning a velocity to the vehicle based upon a speed limit of the lane of traffic, wherein the amount of time is computed based upon the velocity assigned to the vehicle position ([0040]—“the operation 222 can include controlling the autonomous vehicle (e.g., the vehicle 102) to wait without traversing the intersection 110. In some examples, the threshold may be set, for example, based on the maximum speed limit expected, the lane width to traverse, and the like. Such a determination may be made, for example, based on the amount of time that it would take the vehicle 102 to traverse the intersection safely, assuming a vehicle to be proceeding in the occluded area toward the intersection at the maximum speed limit (plus some buffer).” The following paragraphs also relates to this [0020], [0057], [0071], [0093]-[0094], [0109], FIG. 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549.  The examiner can normally be reached on Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANA D THOMAS/Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661